DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for priority is recognized based on the provisional application filed with the United States Patent and Trademark Office on August 24th, 2020.

Claim Rejections - 35 USC §102
    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
   	Claim(s) 1-7, 11-12 and 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingargiola (US Patent Application Publication 2021/0073913 A1).
Regarding claim 1, Ingargiola teaches:
A cryptocurrency protocol comprising (See Ingargiola ¶ [0110] - describes a consensus protocol for a cryptocurrency (bitcoin (BTC)) exchange): 
a smart contract running on a blockchain, the smart contract being shared logic to execute operations on the blockchain (See Ingargiola ¶ [0110-0113] - describes smart contracts and logical criteria used on blockchains for exchange of currencies (BTC and US dollar (USD) between entities); 
the blockchain storing a plurality of distributed accounting subledgers (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), each of the plurality of distributed accounting subledgers including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger); 
the blockchain storing a plurality of distributed accounting ledgers (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers), each of the plurality of distributed accounting ledgers including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs and [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers); 
first processor-executable instructions stored in non- transitory memory accessible to a processor, the first processor-executable instructions, when executed, by the processor (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger) cause the cryptocurrency protocol to (See Ingargiola ¶ [0159-0160] - describes digital representation of assets as cryptocurrency tokens): 
receive a contingent financial digital currency transaction request, the contingent financial digital currency transaction consisting of a transaction between a plurality of users with each user being party to the transaction (See Ingargiola ¶ [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange and [0224-0226] - describes the system using an atomic swap to execute a BTC trade between a first trader and a second trader directly, without the need of a custodial third party), 
31request from the smart contract a blockchain addition mapping to a distributed accounting subledger of interest, the distributed accounting subledger being one of the plurality of distributed accounting subledgers, the blockchain addition mapping including the contingent financial digital currency transaction request entered as an appended pair of contingent accounting entries including a corresponding debit entry and credit entry with validation detail data (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0166-0168] - describes a transaction request that is dependent on authenticity of collateral and personal details of a client, wherein said authenticity is verified by mapping said collateral and details to a plurality of ledgers stored on blockchains, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), and 
if the appended pair of contingent accounting entries are validated, request from the smart contract a blockchain addition mapping to a distributed accounting ledger of interest, the distributed accounting ledger being one of the plurality of distributed accounting ledgers, the blockchain addition mapping including the contingent financial digital currency transaction request entered as an appended pair of accounting entries, with a single instance of debit-credit reconciliation for the contingent financial digital currency transaction, including the corresponding debit entry and credit entry (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0166-0168] - describes a transaction request that is dependent on authenticity of collateral and personal details of a client, wherein said authenticity is verified by mapping said collateral and details to a plurality of ledgers stored on blockchains, [0191] - describes the system reconciling transactions in a batch mode to be executed periodically or on demand so that a single transfer of currency settles a net amount of all of the transactions within a given period of time and [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers).
Regarding claim 2, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, further comprising second processor-executable instructions stored in the non-transitory memory accessible to the processor, the second processor-executable instructions, when executed, by the processor cause the cryptocurrency protocol to (See Ingargiola ¶ [0103] - describes the system using at least processors among the types hardware employed and [0110] - describes a second hardware requirement for recording transactions on a distributed ledger): 
if the appended pair of contingent accounting entries are unvalidated, request from the smart contract a blockchain addition mapping to the distributed accounting subledger of interest, the blockchain addition mapping including the contingent financial digital currency transaction request re-entered as an appended pair of non-validated accounting entries including the corresponding debit entry and credit entry (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0176] - describes the system using custodian modules to attest to validity of ledgers on a single blockchain network or multiple blockchain networks, thereby making said ledgers distributed, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers, [0230-0233] - describes the system using a two-phase commit process for transaction validation, wherein the first phase is validated on an order module blockcore and if said first phase fails, the transaction validation is attempted a second time on a custodian blockcore and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger).

Regarding claim 3, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 2, wherein the unvalidated state of the contingent accounting entries further comprises a state selected from the group consisting of pending and rejected (See Ingargiola ¶ [0176] - describes the system holding blockchain transactions in a pending state to prevent failure of said transaction, and [0233] - describes a request being rejected if validation fails).
Regarding claim 4, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, wherein the validation detail data further comprises the stored contingent value required to satisfy at least a portion of the contingent financial transaction request (See Ingargiola ¶ [0166-0169] - describes the system verifying at least portions of assets are available and sufficient to cover the amount of assets considered for a transaction between a first and second client).
Regarding claim 5, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, further comprising second processor-executable instructions stored in the non-transitory memory accessible to the processor, the second processor-executable instructions, when executed, by the processor cause the cryptocurrency protocol to (See Ingargiola ¶ [0103] - describes the system using at least processors among the types hardware employed and [0110] - describes a second hardware requirement for recording transactions on a distributed ledger): 
if the appended pair of contingent accounting entries are unvalidated, non-request to the smart contract a blockchain addition mapping to the distributed accounting ledger of interest (As no special definition of “non-request” is noted in the specification of the instant application, for examination purposes, a “non-request” is being interpreted as “no request is made”.  Therefore, See Ingargiola ¶ [0233] - describes the system adding transactions to a blockchain once requests for said transactions have been validated, wherein said transaction requests are rejected (not added to the blockchain) if said validation has failed).
Regarding claim 6, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, further comprising second processor-executable instructions stored in the non-transitory memory accessible to the processor, the second processor-executable instructions, when executed, by the processor cause the cryptocurrency protocol to (See Ingargiola ¶ [0103] - describes the system using at least processors among the types hardware employed and [0110] - describes a second hardware requirement for recording transactions on a distributed ledger): 
if the appended pair of contingent accounting entries are unvalidated, request from the smart contract a blockchain addition mapping to the distributed accounting subledger of interest, the blockchain addition mapping including the contingent financial digital currency transaction request re-entered as an appended pair of non-validated accounting entries including the corresponding debit entry and credit entry (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0176] - describes the system using custodian modules to attest to validity of ledgers on a single blockchain network or multiple blockchain networks, thereby making said ledgers distributed, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers, [0230-0233] - describes the system using a two-phase commit process for transaction validation, wherein the first phase is validated on an order module blockcore and if said first phase fails, the transaction validation is attempted a second time on a custodian blockcore and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), and 
if the appended pair of contingent accounting entries are unvalidated, non-request to the smart contract a blockchain addition mapping to the distributed accounting ledger of interest (As no special definition of “non-request” is noted in the specification of the instant application, for examination purposes, a “non-request” is being interpreted as “no request is made”.  Therefore, See Ingargiola ¶ [0233] - describes the system adding transactions to a blockchain once requests for said transactions have been validated, wherein said transaction requests are rejected (not added to the blockchain) if said validation has failed).
Regarding claim 7, 21 and 23, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, 20 and 22, wherein the plurality of distributed accounting subledgers further comprises: 
a first distributed accounting subledger belonging to a first party, the first distributed accounting subledger including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers, [0124-0126] - describes transactions as resulting in asset key-value pairs between a first client and a second client, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger); 
a second distributed accounting subledger belonging to a second party, the second distributed accounting subledger including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account, the debit entry and credit entry having an identical timestamp (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers that can execute transactions concurrently, thereby having the same timestamp, [0124-0126] - describes transactions as resulting in asset key-value pairs between a first client and a second client, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger); and 
wherein one of the debit entries of the first distributed accounting ledger serves as one of the credit entries of the second distributed accounting ledger (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers that can execute transactions concurrently, thereby having the same timestamp, [0124-0126] - describes transactions as resulting in asset key-value pairs between a first client and a second client, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers).
Regarding claim 11 and 16, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, wherein, with respect to the plurality of distributed accounting subledgers/ ledgers, the plurality of pairs of accounting entries are at least partially cryptographically sealed (See Ingargiola ¶ [0124-0126] - describes ledger transaction entries as cryptographically linked and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger).
Regarding claim 12 and 17, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, wherein, with respect to the plurality of distributed accounting subledgers/ ledgers, the debit entry and the credit entry having an identical timestamp (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers that can execute transactions concurrently, thereby having the same timestamp).
Regarding claim 18, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, further comprising: 
membership, the membership including a first member and a second member; 
the plurality of distributed accounting subledgers being readable by the first member and the second member (See Ingargiola ¶ [0191-0194] - describes a first member, trading entities, and a second member, a custodian, as having access to blockchain-based ledgers to satisfy token transactions and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger).
Regarding claim 19, Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, wherein the blockchain further comprises a blockchain selected from the group consisting of public blockchains and private blockchains (See Ingargiola ¶ [0165] - describes use of public and private blockchains).
Regarding claim 20, Ingargiola teaches:	
A cryptocurrency protocol comprising (See Ingargiola ¶ [0110] - describes a consensus protocol for a cryptocurrency (bitcoin (BTC)) exchange): 
a smart contract running on a blockchain, the smart contract being shared logic to execute operations on the blockchain (See Ingargiola ¶ [0110-0113] - describes smart contracts and logical criteria used on blockchains for exchange of currencies (BTC and US dollar (USD) between entities); 
the blockchain storing a plurality of distributed accounting subledgers (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), each of the plurality of distributed accounting subledgers including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger); 
the blockchain storing a plurality of distributed accounting ledgers (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers), each of the plurality of distributed accounting ledgers including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs and [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers); 
first processor-executable instructions stored in non- transitory memory accessible to a processor, the first processor-executable instructions, when executed, by the processor (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger) cause the cryptocurrency protocol to (See Ingargiola ¶ [0159-0160] - describes digital representation of assets as cryptocurrency tokens): 
receive a contingent financial digital currency transaction request, the contingent financial digital currency transaction consisting of a transaction between a plurality of users with each user being party to the transaction (See Ingargiola ¶ [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange and [0224-0226] - describes the system using an atomic swap to execute a BTC trade between a first trader and a second trader directly, without the need of a custodial third party), 
41request from the smart contract a blockchain addition mapping to a distributed accounting subledger of interest, the distributed accounting subledger being one of the plurality of distributed accounting subledgers, the blockchain addition mapping including the contingent financial digital currency transaction request entered as an appended pair of contingent accounting entries including a corresponding debit entry and credit entry with validation detail data (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0166-0168] - describes a transaction request that is dependent on authenticity of collateral and personal details of a client, wherein said authenticity is verified by mapping said collateral and details to a plurality of ledgers stored on blockchains, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger),
enable fungibility of the pair of contingent accounting entries including a corresponding debit entry and credit entry with validation detail data (See Ingargiola ¶ [0076] - describes the system considering fungibility of asset types in consideration for a transaction between clients to ensure soundness and liquidity of said transaction and the exchange as a whole), and 
if the appended pair of contingent accounting entries are validated, request from the smart contract a blockchain addition mapping to a distributed accounting ledger of interest, the distributed accounting ledger being one of the plurality of distributed accounting ledgers, the blockchain addition mapping including the contingent financial digital currency transaction request entered as an appended pair of accounting entries, with a single instance of debit-credit reconciliation for the contingent financial digital currency transaction, including the corresponding debit entry and credit entry (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0166-0168] - describes a transaction request that is dependent on authenticity of collateral and personal details of a client, wherein said authenticity is verified by mapping said collateral and details to a plurality of ledgers stored on blockchains, [0191] - describes the system reconciling transactions in a batch mode to be executed periodically or on demand so that a single transfer of currency settles a net amount of all of the transactions within a given period of time and [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers).
Regarding claim 22, Ingargiola teaches:
A cryptocurrency protocol comprising (See Ingargiola ¶ [0110] - describes a consensus protocol for a cryptocurrency (bitcoin (BTC)) exchange): 
a smart contract running on a blockchain, the smart contract being shared logic to execute operations on the blockchain (See Ingargiola ¶ [0110-0113] - describes smart contracts and logical criteria used on blockchains for exchange of currencies (BTC and US dollar (USD) between entities); 
the blockchain storing a plurality of distributed accounting subledgers (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), each of the plurality of distributed accounting subledgers including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger); 
the blockchain storing a plurality of distributed accounting ledgers (See Ingargiola ¶ [0078-0080] - describes a plurality of distributed blockchain ledgers), each of the plurality of distributed accounting ledgers including a plurality of pairs of accounting entries, each of the plurality of pairs of accounting entries including a corresponding debit entry to a first account and credit entry to a second account (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs and [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers); 
first processor-executable instructions stored in non- transitory memory accessible to a processor, the first processor-executable instructions, when executed, by the processor (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger) cause the cryptocurrency protocol to (See Ingargiola ¶ [0159-0160] - describes digital representation of assets as cryptocurrency tokens): 
receive a contingent financial digital currency transaction request, the contingent financial digital currency transaction consisting of a transaction between a plurality of users with each user being party to the transaction (See Ingargiola ¶ [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange and [0224-0226] - describes the system using an atomic swap to execute a BTC trade between a first trader and a second trader directly, without the need of a custodial third party), 
44request from the smart contract a blockchain addition mapping to a distributed accounting subledger of interest, the distributed accounting subledger being one of the plurality of distributed accounting subledgers, the blockchain addition mapping including the contingent financial digital currency transaction request entered as an appended pair of contingent accounting entries including a corresponding debit entry and credit entry with validation detail data (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0166-0168] - describes a transaction request that is dependent on authenticity of collateral and personal details of a client, wherein said authenticity is verified by mapping said collateral and details to a plurality of ledgers stored on blockchains, [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), and 
if the appended pair of contingent accounting entries are at least partially validated, request from the smart contract a blockchain addition mapping to a distributed accounting ledger of interest, the distributed accounting ledger being one of the plurality of distributed accounting ledgers, the blockchain addition mapping including the contingent financial digital currency transaction request proportionately entered, in accordance with the partial validation, as an appended pair of accounting entries, with a single instance of debit-credit reconciliation for the contingent financial digital currency transaction request proportionately entered, including the corresponding debit entry and credit entry (See Ingargiola ¶ [0124-0126] - describes transactions as resulting in asset key-value pairs, [0132-0133] - describes the system making a request to reserve collateral for a cryptocurrency exchange, [0166-0168] - describes a transaction request that is dependent on authenticity of collateral and personal details of a client, wherein said authenticity is verified by mapping said collateral and details to a plurality of ledgers stored on blockchains, [0191] - describes the system reconciling transactions in a batch mode to be executed periodically or on demand so that a single transfer of currency settles a net amount of all of the transactions within a given period of time and [0212] - describes double entry accounting of a transaction between entities, wherein said transaction comprises an account being debited and another account being credited to settle said transaction and that said debits and credits are recorded on blockchain ledgers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola (US Patent Application Publication 2021/0073913 A1) and in view of Wilkinson (Strategic CFO, https://strategiccfo.com/standard-chart-of-accounts/, July 24, 2013).
Regarding claim 8, 9, 10, 13, 14, and 15 Ingargiola teaches:
The cryptocurrency protocol as recited in claim 1, wherein, with respect to the plurality of distributed accounting subledgers/ ledger, the first/ second/ first and second account(s) further comprises an account/ different accounts, (each) selected from the group consisting of asset accounts (See Ingargiola ¶ [0212] - describes the system using asset accounts to reconcile transactions, wherein said reconciliation is conducted for unique accounts T1 and T2, [0236] - describes transactions being made with assets or lines of credit, two distinct types of accounts and [0265] - describes processing a ledger as a subtask, wherein the process is the same for several subtasks and said ledger is interpreted as a subledger), 
Ingargiola does not explicitly teach:
liability accounts, equity accounts, expense accounts, and revenue accounts.  This is taught by Wilkinson (See Standard Chart of Accounts section - lists assets, liabilities, equity, expenses and revenues as common types of accounts).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple account types in a system that manages exchanges between accounts, thereby increasing the accuracy and efficiency of said system.

Response to Arguments
Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112(b):  
In consideration of the amended claims and applicant’s remarks showing the claimed invention within independent claims 1, 20 and 22 as well as dependent claims 2 and 6 as resolving the indefinite nature of these claims by removing the limitation "non-custodial" from said claims, the rejection under 35 U.S.C. § 112(b) is withdrawn.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-7, 11-12 and 16-23, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Contrary to the applicant’s assertion that Ingargiola does not teach: “contingent financial digital currency transaction, the contingent financial digital currency transaction consisting of a transaction between a plurality of users with each user being a party to the transaction”, the added citations of Ingargiola above regarding independent claims 1, 20 and 22 show the system of Ingargiola executing a transaction for digital currency through an atomic swap process to facilitate an exchange of said digital currency directly between two parties involved in said transaction without the need for a custodial third party.  The applicant is reminded that the citation of Ingargiola needs to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Wilkinson in the invention of Ingargiola, as a whole.  
Contrary to the applicant’s submission that dependent claims 8-10 are allowable by virtue of their dependency on independent claim 1, as shown above, claim 1 remains anticipated by Ingargiola, which does not place independent claim 1 or dependent claims 8-10 in condition of allowance as the claims are currently limited.  The applicant is reminded that the citation of Ingargiola and Wilkinson needs to be considered as a whole, not just the sections cited by the examiner.  The combination of which comprise all of the limitations disclosed in the claims of the instant application as noted above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627